Citation Nr: 1708374	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from June 1964 to July 1986, including service on bases in Thailand during the Vietnam Era, and he was honorably discharged.  He died in March 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A hearing was not requested.  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in March 2009.  

2.  The Veteran's death certificate lists the immediate cause of death as glioblastoma.  

3.  The evidence of record is against a finding that the Veteran was actually exposed to herbicide agents during his period of service and exposure cannot be presumed.  

4.  The Veteran was not service connected for glioblastoma or lung cancer at the time of death.  

5.  The Veteran's cause of death is not related to his service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The duty to notify was met in a May 2009 letter to the appellant.

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  There was no VA opinion in this case and there is no reasonable possibility that additional medical assistance would aid in substantiating the claim of entitlement to DIC under 38 U.S.C.A. § 1151.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).  

II.  DIC Benefits

The appellant seeks Dependency and Indemnity Compensation (DIC) benefits.  Such benefits are payable to the surviving spouse of a veteran if the veteran died from a service connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  To establish service connection for the cause of the veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided, or lent assistance to producing death, for example when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology since service, but only for chronic diseases listed under 38 C.F.R. § 3.309(a), which includes brain tumors.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

A Veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for Veterans who served in specific specialties at certain Royal Thai Air Force Bases (RTAFB) during the Vietnam Era.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed in § 3.309(e), including respiratory cancers (i.e., lung), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The procedures for establishing exposure to toxic herbicides for Veterans stationed in Thailand during the Vietnam Era are set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q (January 15, 2013).  Under this section, as is relevant here, exposure will be conceded for Veterans who served with the U.S. Air Force in a position which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Exposure will also be conceded for any U.S. Army veteran who served with a military police (MP) unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  

The Board notes that the Veteran was rated as 40 percent disabled at the time of his death.  This was based on service connection for coronary artery disease with right bundle branch block at 30 percent, chronic low back pain with sciatica at 10 percent, hemorrhoids at 10 percent, and hypertension at zero percent.  Since the Veteran was not rated as totally disabled at the time of this death, DIC under 38 U.S.C. § 1318 is not available.  Also, there is no evidence linking these service-connected disorders to the Veteran's cause of death.

It appears that the Veteran first suffered the effects of glioblastoma in May 2008.  A May 2008 MRI revealed "an irregular lobulated mass involving the right parietal lobe."  A June 2008 biopsy of the mass revealed a "glioblastoma multiforme grade 4."  These dates are consistent with the Veteran's death certificate, which stated that he died of glioblastoma on March 23, 2009, with an "[a]pproximate interval between onset and death" of "9 months."  In discussing his prior treatment for lung cancer during a May 2008 consultation, the Veteran "denied any neurologic symptoms or problems related to the radiation in 2002."  That statement is consistent with a November 2002 MRI of the brain that revealed no abnormal growths or lesions.  

The appellant filed a claim for DIC in April 2009.  The claim was denied in September 2009.  The appellant filed a notice of disagreement dated September 2010 and filed an additional statement in July 2011, which argued that the Veteran's lung cancer also contributed to his cause of death.  An October 2012 statement of the case denied entitlement to service connection for the Veteran's cause of death.  The statement of the case also noted that the RO could not grant service connection based on exposure to Agent Orange because the military records did not show that the Veteran "served in Vietnam or visited Vietnam during his active military service."  

The Board finds that service connection for cause of death based on glioblastoma has not been established.  The Veteran did not file a claim of service connection for glioblastoma during his lifetime and was not service connected for glioblastoma at the time of his death.  Glioblastoma could be service connected on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  However, this condition was not present during service, nor did it continue thereafter until his death.  In addition, given that glioblastoma did not manifest until May 2008, many years after the Veteran's 1986 discharge, it cannot be presumed as being due to service.  See 38 C.F.R. §§ 3.307, 3.309.  Glioblastoma is also not a disease associated with exposure to herbicide agents under § 3.309(e), so presumptive service connection on that basis is inapplicable.  There is also no competent evidence that links glioblastoma to service on a direct basis.  

Service connection for cause of death based on lung cancer has also not been established.  The appellant has provided a May 2011 private medical opinion that "it is least [sic] as likely as not that this veteran was suffering from lung carcinoma at the time of his death."  However, this opinion does not link this condition to the cause of the Veteran's death and there are otherwise no competent opinions of record that the Veteran's lung carcinoma is related to service.  

Although service connection for lung cancer can be presumed based on exposure to Agent Orange, such presumption is inapplicable because the record does not show such exposure.  The Veteran's personnel file states that he was stationed in Thailand, not Vietnam.  His service in Thailand was as an admin specialist and a postal specialist, which are not positions in which he would have been exposed to herbicide agents at the perimeter of Air Force bases.  The only evidence of record regarding herbicide agent exposure was Veteran's May 2005 lay statements that he was involved in shuttle flights between bases in Vietnam and Thailand.  But the Veteran's personnel records do not support these contentions.  The appellant has provided no new evidence beyond her own additional lay statements.  For these reasons, the record does not show that the Veteran was exposed to herbicide agents in service.  Therefore, lung cancer cannot be presumed to be due to herbicide agent exposure.  

Since neither the principal nor the alleged contributory cause of death is related to service, the appellant's claim must be denied.  In reaching this determination, the Board does not wish in any way to diminish the Veteran's military service.  Although the Board is sympathetic to the appellant, because the preponderance of the evidence is against service connection for the cause of the Veteran's death, the Board it is without authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998).


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


